UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-04318 The American Funds Income Series (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: August 31 Date of reporting period: August 31, 2012 Courtney R. Taylor The American Funds Income Series 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders U.S. Government Securities Fund® [photo of the Thomas Jefferson Memorial in Washington DC at dusk] Special feature Comprehensive research: A top-down, bottom-up approach to portfolio construction See page 4 Annual report for the year ended August 31, 2012 U.S. Government Securities Fund seeks a high level of current income, as well as preservation of capital, by investing primarily in securities guaranteed or sponsored by the United States government. This fund is one of more than 40 offered by American Funds, which is one of the nation’s largest mutual fund families. For more than 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended September 30, 2012 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 3.75% maximum sales charge –0.76 % % % The total annual fund operating expense ratio is 0.60% for Class A shares as of the prospectus dated November 1, 2012 (unaudited). Investment results assume all distributions are reinvested and reflect applicable fees and expenses. When applicable, investment results reflect fee waivers, without which results would have been lower. Visit americanfunds.com for more information. The fund’s 30-day yield for Class A shares as of September 30, 2012, calculated in accordance with the U.S. Securities and Exchange Commission (SEC) formula, was 0.65%. The fund’s 12-month distribution rate for Class A shares as of that date was 1.10%. Both reflect the 3.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 26. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. Refer to the fund prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow investors: [photo of the Thomas Jefferson Memorial in Washington DC at dusk] For the 12 months ended August 31, 2012, U.S. Government Securities Fund produced a total return of 4.5%. In comparison, the unmanaged Barclays U.S. Government/Mortgage-Backed Securities Index, the fund’s benchmark, returned 4.3%. The Lipper General U.S. Government Funds Average (a peer group of funds) returned 5.2%. Income is a key element of the fund’s total return. The fund provides income in the form of monthly dividends, which totaled about 18 cents a share for the 12-month period. This amounts to an income return of about 1.3% for investors who reinvested dividends. A capital gain distribution of 31 cents a share was paid in December. The fund has maintained a lower duration (a summary measure of interest rate risk in a portfolio) than the peer group average, because if interest rates rise, longer duration investments could decline in value. In addition, some of the funds in the peer group have meaningful holdings in corporate bonds, while others specialize in long-maturity Treasuries. What sets this fund apart is a commitment to purely government-sponsored securities and a moderate duration. While equity markets have been volatile over the past few years, U.S. Government Securities Fund has proven to be a relatively stable investment, achieving a positive return in each of the past 13 fiscal years. As such, it has served its role of helping to diversify and balance investor portfolios. Bond market overview U.S. interest rates declined during the period — a result of weakness in the U.S. economy, concern over the euro zone and sustained quantitative easing from the Federal Reserve. The Fed’s intervention in the market has suppressed interest rates, helping to keep them well below their long-run averages. While the economy showed improvement and registered consecutive quarters of growth, interest rates ended the period at their lowest levels in decades. Mortgage rates which are benchmarked off Treasuries have also fallen to historic lows, as have the yields on mortgage-backed securities (MBS), which are trading at very tight spreads. Many homeowners have refinanced to lower coupon mortgages as rates have declined; household finances have strengthened and lending standards have begun to ease. Various government initiatives have also helped homeowners refinance out of mortgages with high loan-to-value ratios. [Begin Sidebar] Results at a glance For periods ended August 31, 2012, with all distributions reinvested Total returns Average annual total returns 1 year 5 years 10 years Lifetime (since 10/17/85) U.S. Government Securities Fund (Class A shares) % Barclays U.S. Government/ Mortgage-Backed Securities Index* Lipper General U.S. Government Funds Average *The index is unmanaged and, therefore, has no expenses. [End Sidebar] [Begin Sidebar] In this report Special feature 4 Comprehensive research: A top-down, bottom-up approach to portfolio construction Contents 1 Letter to investors 3 The value of a long-term perspective 9 Summary investment portfolio 12 Financial statements 27 Board of trustees and other officers [End Sidebar] Inside the portfolio U.S. Government Securities Fund invests predominantly in debt obligations which are guaranteed or sponsored by the federal government. These include Treasury bonds and notes, the direct debt of federal agencies and a variety of agency mortgage-backed obligations. Throughout the period, the fund’s portfolio counselors adjusted the blend of these securities in response to, and in anticipation of, evolving market conditions. The fund’s percentage of cash holdings increased. We reduced holdings in Treasuries and increased holdings in agency mortgage-backed securities, which are sponsored by the government and have tended to provide a higher yield than Treasuries. Mortgages made up the largest component of fund holdings. We gradually reduced holdings in higher coupon mortgages and added to holdings in lower coupon mortgages. This was in part due to refinancing risk and in part to seek to take advantage of potentially attractive opportunities among lower coupon securities. Our investment professionals have focused on managing potential prepayment risks from mortgage refinancing. One strategy has been to invest in mortgages that have characteristics making them less likely to prepay. These include, for example, loans with high loan-to-value ratios or small loan sizes, or loans that have already been refinanced under the federal “Making Home Affordable” program. Holdings in low-coupon 15-year mortgage-backed securities have increased. These securities have attractive yields compared to Treasuries and have tended to be less sensitive to rising interest rates and spread widening than 30-year mortgages. As with investments in 30-year mortgages with lower coupons, these investments represented potential opportunities for the fund. To learn more about the research process behind the fund’s investments, we invite you to read our feature article, “Comprehensive research: A top-down, bottom-up approach to portfolio construction,” beginning on page 4. The summary investment portfolio, beginning on page 9, offers more complete details of the various government securities and sectors held by the fund as of August 31, 2012. Looking ahead The months ahead present heightened uncertainty on several fronts, including the situation in Europe, U.S. fiscal policy and the U.S. debt ceiling negotiations. Low bond yields are a reflection of the many uncertainties. The Fed has further extended its forecast of exceptionally low interest rates to mid-2015. In September 2012, the Fed announced a new round of open-ended MBS purchases in order to stimulate the housing market and reduce unemployment. Additional government initiatives — such as a program that aims to make it easier to refinance with a different lender — will likely further encourage homeowners to refinance. But the momentum in refinancing may begin to abate over time. With fiscal tightening likely in the coming year, the U.S. economy does not appear poised to strengthen dramatically. Europe is undertaking austerity measures while the European Central Bank works to stabilize financial markets. The outlook for Asia, while not dismal, is one of uncertain growth. In this climate, we do not expect interest rates to rise sharply. If they do rise, as long as the increase is gradual, the fund should be able to reinvest at higher yields as bonds mature or pay coupons. The fund’s moderate duration may also help cushion the fund against a potential rise in rates. We believe government securities will remain an important component of a balanced portfolio even if interest rates do eventually trend higher. We strive to maintain a very-high-quality portfolio that can help protect against economic uncertainties as they impact other portions of investors’ individual portfolios. As always, we carefully monitor the economic and interest rate environment, with the goal of anticipating impending changes in the bond markets and thus reducing volatility within the portfolio. We thank you for your continued confidence and support and look forward to reporting to you again in six months. Cordially, /s/ Thomas H. Høgh Thomas H. Høgh President October 15, 2012 For current information about the fund, visit americanfunds.com. [Begin Sidebar] Treasury yield curves at the beginning and end of the fiscal year [begin line chart] 8/31/2011 8/31/2012 3 Month % % 6 Month 2 Year 5 Year 10 Year 30 Year [end line chart] Source: Bloomberg [End Sidebar] The value of a long-term perspective How a $10,000 investment has grown (for the period October 17, 1985, to August 31, 2012, with distributions reinvested) Fund results shown are for Class A shares and reflect deduction of the maximum sales charge of 3.75% on the $10,000 investment.1 Thus, the net amount invested was $9,625.2 Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. [begin mountain chart] Fiscal Year End U.S. Government Securities Fund Barclays U.S. Government/Mortgage-Backed Securities Index3 Consumer Price Index (inflation)5 Lipper General U.S. Government Funds Average4 10/17/1985 $ 8/31/1986 $ 8/31/1987 $ 8/31/1988 $ 8/31/1989 $ 8/31/1990 $ 8/31/1991 $ 8/31/1992 $ 8/31/1993 $ 8/31/1994 $ 8/31/1995 $ 8/31/1996 $ 8/31/1997 $ 8/31/1998 $ 8/31/1999 $ 8/31/2000 $ 8/31/2001 $ 8/31/2002 $ 8/31/2003 $ 8/31/2004 $ 8/31/2005 $ 8/31/2006 $ 8/31/2007 $ 8/31/2008 $ 8/31/2009 $ 8/31/2010 $ 8/31/2011 $ 8/31/2012 $ [end mountain chart] 1As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $100,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. 2The maximum initial sales charge was 4.75% prior to January 10, 2000. 3The index is unmanaged and, therefore, has no expenses. 4Results of the Lipper General U.S. Government Funds Average do not reflect any sales charges. 5Computed from data supplied by the U.S. Department of Labor, Bureau of Labor Statistics. 6For the period October 17, 1985 (when the fund began operations), though August 31, 1986. The results shown are before taxes on fund distributions and sale of fund shares. Average annual total returns based on a $1,000 investment (for periods ended August 31, 2012)* 1 year 5 years 10 years Class A shares % % % *Assumes reinvestment of all distributions and payment of the maximum 3.75% sales charge. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. When applicable, investment results reflect fee waivers, without which results would have been lower. Visit americanfunds.com for more information. Comprehensive research: A top-down, bottom-up approach to portfolio construction In their efforts to identify attractive opportunities, the investment professionals of U.S. Government Securities Fund rely on a dynamic and complex research process. Two groups in particular — the mortgages group and U.S. rates group — produce a substantial body of research in support of the fund’s goals. [photo of the Washington Monument] The investment analysts and portfolio counselors of U.S. Government Securities Fund work together closely to develop, interpret and act upon in-depth research that has the potential to benefit the fund. “Research plays an essential role in our fund,” says portfolio counselor Thomas Høgh. “We’re drawing upon the work of many talented analysts,” says portfolio counselor Wesley Phoa. “Their efforts allow us to stay focused on our fund’s clear mission, which is to be a safe counterbalance to the riskier parts of investors’ portfolios, offsetting declines in periods when riskier assets are struggling.” In an organization driven by proprietary fundamental research, analysts covering different sectors communicate their insights at regular meetings and in numerous informal exchanges. Fixed-income and equity analysts share their findings so that, for example, bond analysts who make top-down recommendations can benefit from bottom-up insights on the economy from equity and credit analysts. A macroeconomic group provides higher level views on economic trends, contributing to the wealth of information available. The research behind the fund’s two largest areas of investment — agency mortgage-backed securities and U.S. Treasuries — is particularly substantive. Two distinct teams — one focused on mortgages and the other on U.S. interest rates — drive the investment strategies implemented in the fund. [Begin Photo Caption] [photo of David Betanzos] “Agency mortgages have never been a more central part of our investment focus. They have been a terrific contributor to fund results, and we believe they can continue to be a long-term positive contributor to the fund.” — David Betanzos, investment analyst [End Photo Caption] The Mortgages Group The fund has considerable holdings in agency mortgage-backed securities. These securities are either directly guaranteed by the U.S. government, as in the case of Ginnie Mae, or backed by a government commitment to support the underlying issuer, as with Fannie Mae and Freddie Mac. Because they are government-sponsored, any losses resulting from a failure of borrowers to pay back loans are absorbed by the government, not by the securities in which the fund invests. “Agency mortgages have never been a more central part of our investment focus,” says investment analyst David Betanzos. “They have been a terrific contributor to fund results, and we believe they can continue to be a long-term positive contributor to the fund.” Mortgages have been attractive to the fund’s investment professionals because they have very high credit quality — the same as the U.S. government — but have typically offered a higher yield than U.S. Treasuries. The reason for the higher yield is that, unlike U.S. Treasuries, the timing of mortgage cash flows is uncertain. This is because homeowners may choose to pay off the mortgage early by refinancing into another mortgage, selling the property or otherwise repaying the mortgage. The fund relies on a dedicated mortgage research group that scrutinizes the marketplace for agency mortgage-backed securities. In addition to David, the group includes portfolio counselor Fergus MacDonald and investment analyst Oliver Edmonds, with additional contributions from traders Bob Baggott and Ritchie Tuazon. Their challenge is to gauge the value the market is placing on the ability of homeowners to refinance their loans, and to assess how much mortgage rates may vary in the future. They communicate frequently with each other and share their research and recommendations across the organization. “We’re trying to understand how the propensity for borrowers to take advantage of lower interest rates is changing and how it may change in the future, whether because of economic factors, underwriting standards or shifts in government policy,” David says. A changing landscape for mortgages The market for agency mortgage-backed securities is substantial — more than $4.5 trillion in outstanding securities. After accounting for the U.S. government securities that the U.S. Federal Reserve and other central banks have purchased, there are actually more agency mortgage-backed securities currently available for investment than U.S. Treasuries. They are owned by commercial banks, central banks, insurance companies, money managers, pension funds and hedge funds, along with mutual funds. To illustrate the importance of research in the agency mortgage sector, consider how much the market has changed in just a few years. During the housing boom, a highly efficient mortgage system developed. Homeowners, working with brokers, could refinance mortgages very quickly. After the housing decline, there was a tremendous retrenchment: Underwriting standards tightened, brokers were removed from the process, property appraisals became stricter and many borrowers became unable to qualify under even basic standards because they no longer had sufficient equity in their homes. “The process of refinancing a home shifted from extremely quick and efficient to the slowest it had been in 30 years,” David says. At the same time, those who have been able to qualify to refinance have tended to be excellent candidates with high credit scores, high income and low loan-to-value ratios. And they tend to refinance quickly when rates decline. Conversely, the borrowers with high interest rate loans — those who should be more likely to refinance — have not done so because they have trouble qualifying. More recently, some of the barriers have been removed so that people in high loan-to-value mortgages can get help with their mortgages. [Begin Photo Caption] [photo of Anne Vandenabeele] “I begin my research with two questions: ‘Is the market’s economic outlook correct, and are the yields we’re seeing fair given investors’ expectations?’” — Anne Vandenabeele, investment analyst [End Photo Caption] “Because mortgages are such an important component of the fund, the research is essential to identify which parts of the mortgage market are attractive to invest in,” Thomas says. “There’s a lot of choice in this area — including 15- and 30-year fixed-rate mortgages, higher and lower coupons and prepayment-protected bonds — so selecting what part of the market to be active in is crucial for the fund’s ability to achieve results for fund investors.” Although agency mortgages have strong credit quality, there are risks associated with investing in them. “Virtually all agency mortgages are priced above 100 cents on the dollar, and the big risk is that mortgage prepayments occur faster than expected,” portfolio counselor Fergus MacDonald says. “That’s where our analyst research helps in identifying the right mortgages to buy.” In the past year, for example, “We have been buying a lot of prepayment-protected bonds, which means as prepayments go up, we have been insulated from that,” Thomas says. “As various parts of the market become more or less attractive, we have been shifting between coupons.” Selecting mortgage-backed securities for the fund “From a bottom-up perspective, we seek to take advantage of market mispricing of interest rate variability or the degree to which borrowers will or will not tend to refinance,” David says. “We aim to profit when the future pans out in a fashion more consistent with our research and views than what the market is expecting.” “We’re not constantly turning over our mortgage holdings, but if you look at the fund’s holdings six months ago compared to today, you’ll see quite a noticeable difference in the mix of mortgages we own,” Wesley says. The investment professionals can invest in a variety of mortgage pools for the fund. As Wesley explains, “We could buy pools backed by mortgages that were recently created. They have a low coupon, and they’re not likely to be refinanced quickly because they were recently originated.” Another example of a mortgage-backed security is a high-coupon pool with mortgages originated several years earlier when rates were higher. Those securities are more expensive and have the potential to get paid off as homeowners seek more favorable rates. “But that might be a risk we’re willing to take on for various reasons,” Wesley says. “For example, maybe the mortgagors had plenty of opportunity to refinance in the past but chose not to, suggesting that they’re less responsive to refinancing opportunities than the typical borrower.” The investment professionals may also choose to invest in hybrid adjustable-rate mortgages (ARMs), a sector in which investment analyst Oliver Edmonds pays particularly close attention. “Agency hybrid ARMs are a shorter duration, similarly high-quality alternative to 15-year fixed-rate agency mortgages,” Oliver says. “They can offer attractive yields and spreads versus U.S. Treasuries of comparable duration. However, the sector is much smaller than the 15-year fixed-rate agency mortgage market and is shrinking in size due to reduced popularity and the limited availability of hybrid ARM loans since 2008.” The U.S. Rates Group Another research group that plays a pivotal role for the fund is the U.S. rates group. It includes investment analysts Benson Durham and Anne Vandenabeele and portfolio counselors Kevin Adams, Thomas Høgh and Wesley Phoa. Traders Ritchie Tuazon and Bob Baggott also contribute insights to the group. After mortgages, U.S. Treasuries are the fund’s largest area of investment, and rates research helps determine how the fund invests in Treasuries along the yield curve and manages its overall interest rate risk. Each member of the U.S. rates group uses a different approach to try to answer two key questions. The first is where interest rates overall are headed in the short to medium term. The second is how rates are likely to change along the yield curve. While their predictions are averaged to create a team view on duration (a summary measure of interest rate risk in a portfolio), their individual perspectives and recommendations have equal prominence with the team outlook. “Although we calculate an average for duration, there’s no house view,” says Benson, who worked as a economist at the Federal Reserve before becoming an investment analyst here. “Portfolio counselors definitely have their own duration views and articulate them.” Rates research in the fund “Team members tend to look at things in different ways, which creates a rich, complementary pool of research that generates a lot of ideas for us,” Thomas says. “Our research on rates helps us in our effort to anticipate changes in the Treasury yield curve and invest most proficiently along the curve.” “Most investors try to form a view on where the economy and rates are headed and then position their portfolios accordingly,” Benson says. “I also consider whether the yields of Treasuries with various maturities are appropriate given investors’ expectations about economic factors like inflation, GDP growth and budget deficits. If yields are inconsistent with the usual relationships, it may provide a signal about where to invest along the Treasury yield curve. This requires looking carefully at relevant historical data to see what those relationships are.” [photo of the side of the Department of the Treasury building] [Begin Sidebar] The U.S. Treasury yield curve The Treasury yield curve is composed of market yields for major Treasury issues, and is a fluid measurement that has changed many times over the years. These examples illustrate the three basic shapes of the yield curve. Analyzing the curve and making predictions about changes to the curve are important components of the research process. Positive, upward sloping curve2/29/12 [begin line chart] 3 Month 0.079 % 6 Month 2 Year 3 Year 5 Year 10 Year 30 Year [end line chart] The normal shape of the curve is positive, upward sloping, with yields progressively higher as maturities extend. Flat curve5/25/07 [begin line chart] 3 Month 4.866 % 6 Month 2 Year 3 Year 5 Year 10 Year 30 Year [end line chart] The flat curve is an intermediate posture that occurs most often when the Federal Reserve is raising short-term interest rates. Inverted curve2/28/07 [begin line chart] 3 Month 5.178 % 6 Month 2 Year 3 Year 5 Year 10 Year 30 Year [end line chart] The inverted curve is a relatively rare occurrence that often anticipates a decline in economic activity and rate cut by the Federal Reserve, as it did here. Source: Bloomberg [End Sidebar] [Begin Photo Caption] [photo of Benson Durham] “Rather than pick a single measure to capture the factors that affect yields, I consider a broader set of plausible measures and let the data speak as to which ones are driving the relationship.” — Benson Durham, investment analyst [End Photo Caption] Anne, who trained at Oxford as an economist, examines a multitude of macroeconomic data to gauge where the economy is likely to go in the near and long term. She then compares her conclusions to what other market participants think, as reflected by surveys and implied by market prices. If there are discrepancies, she recommends ways to benefit if there is a readjustment of market expectations. According to Anne, “I begin my research with two questions: ‘Is the market’s economic outlook correct, and are the yields we’re seeing fair given investors’ expectations?’ Benson will often have a view on fair value but not a view on whether the market consensus is right or wrong. I more often have a view on whether the consensus is right based on my economic research.” Selecting the right Treasuries After evaluating duration and yield curve, the next challenge is to select individual securities. “There can be inconsistencies between prices of similar bonds, as individual bonds can trade above or below the Treasury yield curve as a whole,” Benson says. “So, there may be an opportunity to generate excess returns that are independent of views about the overall direction of Treasury yields.” In order to try to identify the most attractive opportunities for the fund, part of Benson’s research involves determining how risk along the curve is being valued by the market. “I’ll run a thousand or so regressions in order to assess how the market is valuing relative liquidity and other special characteristics of different bonds along the Treasury curve, and about a hundred regressions to measure the relationship between the Treasury curve and economic factors,” Benson explains. “I’d characterize this as making an extra-careful allowance for how many different ways there are to capture important variables that affect rates. I don’t want the portfolio to be sensitive to an arbitrary judgment about how things should be measured.” The fund also has the ability to invest in inflation-protected bonds. Portfolio counselor Kevin Adams pays close attention to these securities. “Inflation-protected bonds offer additional stability if inflation increases,” he says. “We can easily increase our exposure if we think the inflation rate is likely to rise, and recently we have been adding to these investments.” Trading: the final selection The traders execute the buy and sell orders of the fund’s investment professionals. But they do much more for the fund. “Our traders are our eyes and ears on what’s happening in the markets,” Benson says. “They give us minute-by-minute updates around key data releases. They also summarize what’s moving markets at a very high frequency. And when they execute trades for us, they find the best prices, seek to have minimal impact on the market, and brief us on how the market responds.” The traders look both at incremental opportunities to maximize the value of trades, but also at more qualitative trends in the marketplace. “Part of my role is talking with other market participants,” says trader Ritchie Tuazon. “We talk about potential trades, but also about policy actions or ways to interpret economic data. Talking to market makers to see what they’re thinking can help me develop my own thoughts.” The portfolio counselors, investment analysts and traders work together to try to select the most favorable securities for the fund at the individual security (or pool) level. “I find that a huge amount of how I can add value is by trying hard to make sure we don’t do the wrong thing,” says trader Bob Baggott. “The traders understand the methods we use to fit the term structure and the models we use to select individual bonds, and they recognize when something goes wrong,” Benson adds. “And because they’re the ones who get the trades done, they’re the last check on our strategies.” n Summary investment portfolioAugust 31, 2012 The following summary investment portfolio is designed to streamline the report and help investors better focus on the fund’s principal holdings.See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Investment mix by security type Percent of net assets Federal agency mortgage-backed obligations 55.5 % U.S. Treasury bonds & notes 23.1 Federal agency bonds & notes 7.0 Short-term securities & other assets less liabilities 14.4 [end pie chart] Breakdown of mortgage-backed obligations Percent of net assets 30-year pass-throughs: Fannie Mae % Ginnie Mae Freddie Mac % 15-year pass-throughs Other Total % Quality breakdown* Percent of net assets U.S. government obligations† % Federal agencies Unrated .2 Short-term securities & other assets less liabilities Long-term obligations oftheU.S. government and federal agencies are currently rated AAA by at least one rating agency. These obligations are currently rated AA+ by S&P. *Bond ratings which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody's, Standard & Poor's and/or Fitch as an indication of an issuer's creditworthiness.If agency ratings differ, the security will be considered to have received the highest of those ratings, consistent with the fund's investment policies.Securities in the "unrated" category (above) have not been rated by a rating agency; however, the investment adviser performs its own credit analysis and assigns comparable ratings that are used for compliance with the fund's investment policies. The ratings are not covered by the Report of Independent Registered Public Accounting Firm. †These securities are guaranteed by the full faith and credit of the United States government. Principal Percent amount Value of net Bonds & notes- 85.59% ) ) assets Federal agency mortgage-backed obligations (1)- 55.47% Fannie Mae: 3.00% 2027(2) $ $ 6.00% 2038 6.00% 2038 6.00% 2038 6.00% 2039 4.00% 2040 4.50% 2040 5.00% 2040 4.00% 2041 4.00% 2041 4.50% 2041 4.50% 2041 4.50% 2041 3.50% 2042(2) 3.50% 2042 3.50% 2042 5.50% 2042(2) 6.00% 2042(2) 0%-11.317% 2012-2047 (2)(3) % Freddie Mac: 5.50% 2038 5.50% 2039 0%-11.428% 2014-2042 (2)(3) Government National Mortgage Assn.: 3.50% 2042(2) 2.50%-10.00% 2019-2058 (2)(3) Vendee Mortgage Trust 3.75%-5.25% 2028-2035 Other securities U.S. Treasury bonds & notes- 23.09% U.S. Treasury: 1.375% 2012 1.125% 2013 2.625% 2014 2.125% 2015 11.25% 2015 1.50% 2016 2.125% 2016 2.375% 2016 0.875% 2017 2.50% 2017 3.25% 2017 3.50% 2018 8.75% 2020 3.125% 2021 1.75% 2022 6.00% 2026 4.375% 2039 3.875% 2040 3.75% 2041 4.75% 2041 0.25%-8.875% 2013-2042 (4) Federal agency bonds & notes- 7.02% Freddie Mac: 0.375% 2014 1.00%-3.00% 2014-2017 Federal Home Loan Bank 1.00%-5.50% 2013-2020 Fannie Mae: 0.75% 2013 0.50%-6.625% 2014-2030 Federal Farm Credit Banks, Consolidated Systemwide Designated Bonds, 1.625% 2014 Other securities Asset-backed obligations - 0.01% Other securities Total bonds & notes (cost: $6,048,346,000) Principal Percent amount Value of net Short-term securities- 32.08% ) ) assets U.S. Treasury Bills 0.085%-0.18% due 9/6-11/8/2012 $ $ Fannie Mae 0.09%-0.175% due 10/1/2012-3/4/2013 Federal Home Loan Bank 0.105%-0.15% due 9/5-12/20/2012 Freddie Mac 0.10%-0.22% due 10/1/2012-7/8/2013 General Electric Co. 0.13%-0.16% due 9/4-9/13/2012 Federal Farm Credit Banks 0.10% due 9/6/2012 Paccar Financial Corp. 0.12% due 9/12-9/14/2012 Other securities Total short-term securities (cost: $2,353,120,000) Total investment securities (cost: $8,401,466,000) Other assets less liabilities ) ) Net assets $ % "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. Some of these securities (with an aggregate value of $28,905,000, which represented .39% of the net assets of the fund) were acquired in transactions exempt from registration under Rule 144A or section 4(2) of the Securities Act of 1933 and may be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. (2) A portion or all of the security purchased on a TBA basis. (3) Coupon rate may change periodically. (4) Index-linked bond whose principal amount moves with a government price index. Key to abbreviation TBA To be announced See Notes to Financial Statements Financial statements Statement of assets and liabilities at August 31, 2012 (dollars in thousands) Assets: Investment securities, at value (cost: $8,401,466) $ Cash 76 Receivables for: Sales of investments $ Sales of fund's shares Interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Dividends on fund's shares Investment advisory services Services provided by related parties Trustees' deferred compensation Other 72 Net assets at August 31, 2012 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Undistributed net investment income - * Undistributed net realized gain Net unrealized appreciation Net assets at August 31, 2012 $ (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) - unlimited shares authorized (501,637 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 (*) Amount less than one thousand. See Notes to Financial Statements Statement of operations for the year ended August 31, 2012 (dollars in thousands) Investment income: Income: Interest $ Fees and expenses*: Investment advisory services Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Trustees' compensation 65 Auditing and legal Custodian 17 State and local taxes 32 Other Net investment income Net realized gain and unrealized depreciation on investments: Net realized gain on investments Net unrealized depreciation on investments ) Net realized gain and unrealized depreciation on investments Net increase in net assets resulting from operations $ (*) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Year ended August 31 Operations: Net investment income $ $ Net realized gain on investments Net unrealized depreciation on investments ) ) Net increase in net assets resulting from operations Dividends and distributions paid or accrued to shareholders: Dividends from net investment income ) ) Distributions from net realized gain on investments ) ) Total dividends and distributions paid or accrued to shareholders ) ) Net capital share transactions ) Total increase (decrease) in net assets ) Net assets: Beginning of year End of year (including undistributed net investment income of less than $1 and distributions in excess of net investment income of $(204), respectively) $ $ See Notes to Financial Statements Notes to financial statements 1. Organization The American Funds Income Series (the "trust")is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company and has initially issued one series of shares, U.S. Government Securities Fund (the "fund").The fund seeks a high level of current income, as well as preservation of capital, by investing primarily in securities guaranteed or sponsored by the U.S. government. The fund has 16 share classes consisting of five retail share classes (Classes A, B and C, as well as two F share classes, F-1 and F-2), five 529 college savings plan share classes (Classes 529-A, 529-B, 529-C, 529-E and 529-F-1) and six retirement plan share classes (Classes R-1, R-2, R-3, R-4, R-5 and R-6). The 529 college savings plan share classes can be used to save for college education. The retirement plan share classes are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are further described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 3.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class 529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are not available for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policies described below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. In the event a security is purchased with a delayed payment date, the fund will segregate liquid assets sufficient to meet its payment obligations. Interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) are allocated daily among the various share classes based on the relative value of their settled shares. Realized andunrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders – Dividends paid to shareholders are declared daily after the determination of the fund’s net investment income and are paid to shareholders monthly. Distributions paid to shareholders are recorded on the ex-dividend date. 3. Valuation Capital Research and Management Company (“CRMC”), the fund’s investment adviser, values the fund’s investments at fair value as defined by accounting principles generally accepted in the United States of America. The net asset value of each share class of the fund is generally determined as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund’sinvestment adviser uses the following methods and inputs to establish the fair value of the fund’s assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information When the fund’sinvestment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and ask prices that are reasonably and timely available (or bid prices, if ask prices are not available) or at prices for securities of comparable maturity, quality and type. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the fund’sinvestment adviser are fair valued as determined in good faith under fair value guidelines adopted by authority of the fund’sboard of trustees as further described below. The investment adviser follows fair valuation guidelines, consistent with U.S. Securities and Exchange Commission rules and guidance, to consider relevant principles and factors when making fair value determinations. The investment adviser considers relevant indications of value that are reasonably and timely available to it in determining the fair value to be assigned to a particular security, such as the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Processes and structure – The fund’sboard of trustees has delegated authority to the fund’sinvestment adviser to make fair value determinations, subject to board oversight. The investment adviser has established a Joint Fair Valuation Committee (the “Fair Valuation Committee”) to administer, implement and oversee the fair valuation process, and to make fair value decisions. The Fair Valuation Committee regularly reviews its own fair value decisions, as well as decisions made under its standing instructions to the investment adviser’s valuation teams. The Fair Valuation Committee reviews changes in fair value measurements from period to period and may, as deemed appropriate, update the fair valuation guidelines to better reflect the results of back testing and address new or evolving issues. The Fair Valuation Committee reports any changes to the fair valuation guidelines to the board of trustees with supplemental information to support the changes. The fund’sboard and audit committee also regularly review reports that describe fair value determinations and methods. The fund’sinvestment adviser has also established a Fixed-Income Pricing Review Group to administer and oversee the fixed-income valuation process, including the use of fixed-income pricing vendors. This group regularly reviews pricing vendor information and market data. Pricing decisions, processes and controls over security valuation are also subject to additional internal reviews, including an annual control self-evaluation program facilitated by the investment adviser’s compliance group. Classifications – The fund’sinvestment adviser classifies the fund’sassets and liabilities into three levels based on the inputs used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the investment adviser’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.At August 31, 2012, all of the fund’sinvestment securities were classified as Level 2. 4. Risk factors Investing in the fund may involve certain risks including, but not limited to, those described below. Market conditions — The prices of, and the income generated by, the securities held by the fund may decline due to market conditions and other factors, including those directly involving the issuers of securities held by the fund. Investing in bonds — Rising interest rates will generally cause the prices of bonds and other debt securities to fall. Longer maturity debt securities may be subject to greater price fluctuations than shorter maturity debt securities. Investing in securities backed by the U.S. government — Securities backed by the U.S. Treasury or the full faith and credit of the U.S. government are guaranteed only as to the timely payment of interest and principal when held to maturity. Accordingly, the current market values for these securities will fluctuate with changes in interest rates. Securities issued by government-sponsored entities and federal agencies and instrumentalities that are not backed by the full faith and credit of the U.S. government are neither issued nor guaranteed by the U.S. government. Investing in mortgage-related securities — Mortgage-related securities are subject to prepayment risk as well as the risks associated with investing in debt securities in general. If interest rates fall and the loans underlying these securities are prepaid faster than expected, the fund may have to reinvest the prepaid principal in lower yielding securities, thus reducing the fund’s income. Conversely, if interest rates increase and the loans underlying the securities are prepaid more slowly than expected, the expected duration of the securities may be extended, reducing the cash flow for potential reinvestment in higher yielding securities. Management — The investment adviser to the fund actively manages the fund’s investments. Consequently, the fund is subject to the risk that the methods and analyses employed by the investment adviser in this process may not produce the desired results. This could cause the fund to lose value or its investment results to lag relevant benchmarks or other funds with similar objectives. 5. Certain investment techniques Mortgage dollar rolls – The fund has entered into mortgage dollar roll transactions in which the fund sells a mortgage-backed security to a counterparty and simultaneously enters into an agreement with the same counterparty to buy back a similar security on a specific future date at a predetermined price. Risks may arise due to the delayed payment date and the potential inability of counterparties to complete the transaction. Mortgage dollar rolls are accounted for as purchase and sale transactions, which may increase the fund’s portfolio turnover rate. 6. Taxation and distributions Federal income taxation – The fund complies with the requirements under Subchapter M of the Internal Revenue Code applicable to mutual funds and intends to distribute substantially all of its net taxable income and net capital gains each year. The fund is not subject to income taxes to the extent such distributions are made. Therefore, no federal income tax provision is required. As of and during the period ended August 31, 2012, the fund did not have a liability for any unrecognized tax benefits. The fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations. During the period, the fund did not incur any interest or penalties. The fund is not subject to examination by U.S. federal tax authorities for tax years before 2008 and by state tax authorities for tax years before 2007. Distributions – Distributions paid to shareholders are based on net investment income and net realized gains determined on a tax basis, which may differ from net investment income and net realized gainsfor financial reporting purposes. These differences are due primarily to different treatment for items such as short-term capital gains and losses; capital losses related to sales of certain securities within 30 days of purchase; cost of investments sold; and paydowns on fixed-income securities.The fiscal year in which amounts are distributed may differ from the year in which the net investment income and net realized gains arerecorded by the fund for financial reporting purposes. The fund may also designate a portion of the amount paid to redeeming shareholders as a distribution for tax purposes. During the year ended August 31, 2012, the fund reclassified $28,881,000 from undistributed net realized gain to undistributed net investment income, and $12,000 from undistributed net investment income and $19,376,000 from undistributed net realized gain to capital paid in on shares of beneficial interest to align financial reporting with tax reporting. As of August 31, 2012, the tax basis components of distributable earnings, unrealized appreciation (depreciation) and cost of investment securities were as follows: (dollars in thousands) Undistributed ordinary income $ Undistributed long-term capital gain Gross unrealized appreciation on investment securities Gross unrealized depreciation on investment securities Net unrealized appreciation on investment securities Cost of investment securities The tax character of distributions paid or accrued to shareholders was as follows (dollars in thousands): Year ended August 31, 2012 Year ended August 31, 2011 Ordinary income Long-term capital gains Total distributions paid or accrued Ordinary income Long-term capital gains Total distributions paid or accrued Share class Class A $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 Total $ 7. Fees and transactions with related parties CRMC, the fund’s investment adviser, is the parent company of American Funds Distributors,® Inc. ("AFD"), the principal underwriter of the fund’s shares, and American Funds Service Company® ("AFS"), the fund’s transfer agent. Investment advisory services – The fund has an investment advisory and service agreement with CRMC that provides for monthly fees accrued daily. These fees are based on a series of decreasing annual rates beginning with 0.30% on the first $60 million of daily net assets and decreasing to 0.14% on such assets in excess of $10 billion. The agreement also provides for monthly fees, accrued daily, based on a series of decreasing rates beginning with 3.00% on the first $3,333,333 of the fund's monthly gross income and decreasing to 2.00% on such income in excess of $8,333,333. For the year ended August 31, 2012, the investment advisory services fee was $14,402,000, which was equivalent to an annualized rate of 0.204% of average dailynet assets. Class-specific fees and expenses – Expenses that are specific to individual share classes are accrued directly to the respective share class. The principal class-specific fees and expenses are described below: Distribution services – The fund has plans of distribution for all share classes, except Class F-2, R-5 and R-6 shares. Under the plans, the board of trustees approves certain categories of expenses that are used to finance activities primarily intended to sell fund shares and service existing accounts. The plans provide for payments, based on an annualized percentage of average daily net assets, ranging from 0.30% to 1.00% as noted below. In some cases, the board of trustees has limited the amounts that may be paid to less than the maximum allowed by the plans.All share classes with a plan may use up to 0.25% of average daily net assets to pay service fees, or to compensate AFD for paying service fees, to firms that have entered into agreements with AFD to provide certain shareholder services. The remaining amounts available to be paid under each plan are paid to dealers to compensate them for their sales activities. For Class A and 529-A shares, distribution-related expenses include the reimbursement of dealer and wholesaler commissions paid by AFD for certain shares sold without a sales charge. These share classes reimburse AFD for amounts billed within the prior 15 months but only to the extent that the overall annual expense limit of 0.30%is not exceeded. As of August 31, 2012, there were no unreimbursed expenses subject to reimbursement for Class A or 529-A shares. Share class Currently approved limits Plan limits Class A 0.30% 0.30% Class 529-A Classes B and 529-B Classes C, 529-C and R-1 Class R-2 Classes 529-E and R-3 Classes F-1, 529-F-1 and R-4 Transfer agent services –The fund has a shareholder services agreement with AFS under which the fund compensates AFS for providingtransfer agent services to each of the fund’s share classes. These services include recordkeeping, shareholder communications and transaction processing. In addition, the fund reimburses AFS for amounts paid to third parties for performing transfer agent services on behalf of fund shareholders. During the period September 1, 2011, through December 31, 2011, only Class A and B shares were subject to the shareholder services agreement with AFS. During this period, AFS and other third parties were compensated for providing transfer agent services to Class C, F, 529 and R shares through the fees paid by the fund to CRMC under the fund’s administrative services agreement with CRMC as described in the administrative services section below; CRMC paid for any transfer agent services expenses in excess of 0.10% of the respective average daily net assets of each of such share classes. Effective January 1, 2012, the shareholder services agreement with AFS was modified to include Class C, F, 529 and R shares and payment for transfer agent services for such classes under the administrative services agreement terminated. Under this structure, transfer agent services expenses for some classes may exceed 0.10% of average daily net assets, resulting in an increase in expenses paid by some share classes. For the yearended August 31, 2012, the total transfer agent services fee paid under these agreements was $8,735,000, of which $8,246,000 was paid by the fund to AFS and $489,000 was paid by the fund to CRMC through its administrative services agreement with the fund. Amounts paid to CRMC by the fund were then paid by CRMC to AFS and other third parties. Administrative services – The fund has an administrative services agreement with CRMC under which the fund compensates CRMC for providing administrative services to Class A, C, F, 529 and R shares. These services include, but are not limited to, coordinating, monitoring, assisting and overseeing third parties that provide services to fund shareholders. During the period September 1, 2011, through December 31, 2011, the agreement applied only to Class C, F, 529 and R shares. The agreement also required CRMC to arrange for the provision of transfer agent services for such share classes, which paid CRMC annual fees up to 0.15% (0.10% for Class R-5 and 0.05% for Class R-6) of their respective average daily net assets. During this period, up to 0.05% of these fees were used to compensate CRMC for performing administrative services; all other amounts paid under this agreement were used to compensate AFS and other third parties for transfer agent services. Effective January 1, 2012, the administrative services agreement with CRMC was modified to include Class A shares. Under the revised agreement, Class A shares pay an annual fee of 0.01% and Class C, F, 529 and R shares pay an annual fee of 0.05% of their respective average daily net assets to CRMC for administrative services. Fees for transfer agent services are no longer included as part of the administrative services fee paid by the fund to CRMC. For the year ended August 31, 2012, total fees paid to CRMC for performing administrative services were $1,705,000. 529 plan services – Each 529 share class is subject to service fees to compensate the Commonwealth of Virginia for the maintenance of the 529 college savings plan.The quarterly fee is based on a series of decreasing annual rates beginning with 0.10% on the first $30 billion of the net assets invested in Class 529 shares of the American Funds and decreasing to 0.06% on such assets between $120 billion and $150 billion. The fee for any given calendar quarter is accrued and calculated on the basis of the average net assets of Class 529 shares of the American Funds for the last month of the prior calendar quarter. The fee is included in other expenses on the accompanying financial statements. The Commonwealth of Virginia is not considered a related party. Class-specific expenses under the agreements described above for the year ended August 31, 2012, were as follows (dollars in thousands): Share class Distribution services Transfer agent services Administrative services 529 plan services Class A $ $ $ Not applicable Class B Not applicable Not applicable Class C Not applicable Class F-1 94 Not applicable Class F-2 Not applicable 62 30 Not applicable Class 529-A 96 $ Class 529-B 14 6 12 Class 529-C 49 97 Class 529-E 57 10 6 12 Class 529-F-1 - 12 6 11 Class R-1 23 10 Not applicable Class R-2 Not applicable Class R-3 Not applicable Class R-4 Not applicable Class R-5 Not applicable 77 78 Not applicable Class R-6 Not applicable 2 Not applicable Total class-specific expenses $ Trustees’ deferred compensation – Trustees who are unaffiliated with CRMCmay elect to defer the cash payment of part or all of their compensation. These deferred amounts, which remain as liabilities of the fund, are treated as if invested in shares of the fund or other American Funds. These amounts represent general, unsecured liabilities of the fund and vary according to the total returns of the selected funds. Trustees’ compensation of $65,000, shown on the accompanying financial statements, includes $57,000 in current fees (either paid in cash or deferred) and a net increase of $8,000 in the value of the deferred amounts. Affiliated officers and trustees – Officers and certain trustees of the fund are or may be considered to be affiliated with CRMC, AFS and AFD. No affiliated officers or trustees received any compensation directly from the fund. 8. Capital share transactions Capital share transactions in the fund were as follows (dollars and shares in thousands): Sales(*) Reinvestments of dividends and distributions Repurchases(*) Net increase (decrease) Share class Amount Shares Amount Shares Amount Shares Amount Shares Year ended August 31, 2012 Class A $ $ $ ) ) $ Class B ) Class C ) ) Class F-1 ) ) Class F-2 ) ) Class 529-A ) ) Class 529-B 22 ) Class 529-C ) ) Class 529-E 23 ) ) Class 529-F-1 27 ) ) Class R-1 36 ) ) Class R-2 ) ) Class R-3 ) ) Class R-4 ) ) Class R-5 ) ) Class R-6 ) ) Total net increase (decrease) $ $ $ ) ) $ Year ended August 31, 2011 Class A $ $ $ ) ) $ ) ) Class B ) Class C ) Class F-1 ) Class F-2 ) Class 529-A ) ) (1
